DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a data center network (DCN) comprising: N first-level subnetworks, wherein each first-level subnetwork comprises N second-level subnetworks, wherein each kth-level subnetwork comprises N (k+l)th-level subnetworks, wherein each (K-l)th-level subnetwork comprises switches, wherein N, K, and k are integers, wherein N>2, K>2, l <k<k, wherein the DCN is a K-level network, wherein the switches comprise a first switch, wherein the first switch comprises K subnetwork identifiers, wherein each of the K subnetwork identifiers indicates a level of subnetwork to which the first switch belongs and a number of the first switch in a (K-l)th-level subnetwork to which the switch belongs, wherein the first switch is interconnected with each of the remaining switches in K direct connection switch groups, wherein each K direct connection switch group comprises N-l switches of the switches, wherein an ith-level subnetwork identifier of the N-l switches comprised in an ith direct connection switch group of the K direct connection switch groups is different from an ith-level subnetwork identifier of the first switch and is the same as other K-l subnetwork identifiers of the first switch, and wherein i=l, ..., and K.

In regard amended claim 6, the prior arts of record do not teach or disclose a traffic transmission method implemented by a source switch in a data center network (DCN), the traffic transmission method comprising: receiving target traffic from a server; determining a target transmission path from the source switch to a destination switch based on a pre-stored transmission path set, wherein the pre-stored transmission path set comprises a transmission path between every two switches in the DCN, and wherein each transmission path comprises a plurality of sub-transmission paths; sending the target traffic to the destination switch over the target transmission path, determining a first path set, wherein the first path set comprises a one-hop reachable transmission path between switches in the DCN; determining a first switch set and a second switch set, wherein the first switch set comprises the source switch and all direct connection switches of the source switch, and wherein the second switch set comprises the destination switch and all direct connection switches of the destination switch; determining a second path set from a switch in the first switch set to a switch in the second switch set based on the first path set; further determining the target transmission path based on the first path set and the second path set, wherein the target transmission path comprises a. plurality of sub-transmission paths from the source switch to the destination switch.

In regard amended claim 15, the prior arts of record do not teach or disclose a source switch in a data center network (DCN), the source switch comprising: K direct connection switch groups; K interconnection port groups configured to respectively connect the K direct connection switch groups; an access port configured to connect to a server; and a switching chip configured to: receive, from the server and through the access port, target traffic, determine a target transmission path from the source switch to a destination switch based on a pre-stored 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 05/20/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476